Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
	No claims are cancelled. 
	No claims are withdrawn.
	No claims have been examined.
	Claims 1-28 are pending.
	Claims 1 and 26-28 are independent.
	Claims 9-10, 14-15, 17, and 19-22 are subject to restriction and/or species election requirement.
 
Priority
	Priority is claimed to as early as 11/20/2015.

Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The species below do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack unity of invention because even though the inventions of these species require the technical feature of providing a normalization coefficient for calibrating a target analyte sample data set when applied to the data set signal values, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gunstream (2013/0115611 citation AC on the 05/18/2018 IDS), which discloses normalization or calibration of biological sample data sets via reference values obtained at reference cycles for calibration of nucleotide data sets ([0021-0022], FIGs. 1 and 4).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims are generic as identified below.


Species Restriction

Species Election A: Species of reference cycle
Claims 9-10 and 17 recite distinct species, and claims 1-8, 11-16, and 18-28 are generic to this election.
Please elect one of these species and associated claims:
	(A.i) a single reference cycle as recited in claims 9 and 17 (withdraw claim 10) or
	(A.ii) at least two reference cycles recited in claim 10 (withdraw claims 9 and 17).

Species Election B: Species of reference value
Claims 14-15 and 19-22 recite distinct species, and claims 1-13, 16-18 and 23-28 are generic to this election.
Please elect one of these species and associated claims:
	(B.i) an identical reference value, as recited in claims 14 and 19-22 (withdraw claim 15) or
	(B.ii) different reference values, as recited in claim 15 (withdraw claims 14 and 19-22).

Required Response
Arguments that a claim is allowable or that all claims are generic are considered non-responsive unless accompanied by the required elections.
In order to be complete, a reply to the requirements herein must include:
one of (A.i) or (A.ii), as described above, even though the requirement may be traversed (37 CFR 1.143) and
Election B of species to be examined, one of (B.i) or (B.ii), as described above, even though the requirement may be traversed (37 CFR 1.143).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Traversal
Election may be made with or without traverse. To preserve a right to petition, election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election requirement, then the election shall be treated as election without traverse. Traversal must be presented at the time of election in order to be timely. Failure to timely traverse a requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after election, Applicant must indicate which of the claims are readable on the election.
Should Applicant traverse on the ground that the groups or species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the groups or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 USC 103 of the other group or species.
Rejoinder
Upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently generic claims are as identified above.
In the event of rejoinder of non-elected group or species claims, the requirement for restriction between the elected and the non-elected / rejoined claims will be withdrawn, and the rejoined claims will be fully examined in accordance with 37 CFR 1.104. To be allowable, rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 102, 103 and 112. Until all claims are found allowable, an otherwise proper restriction requirement may be maintained. Non-elected claims which are not commensurate in scope with elected, allowable claims will not be rejoined. See MPEP §821.04. Additionally, in order to facilitate rejoinder, non-elected claims may be amended during prosecution to include the limitations and other relevant amendments of the elected claims under 
Conclusion
A shortened statutory period for reply is set to expire TWO MONTHS from the mailing date of this communication.
Inquiries
Any inquiry concerning this communication or earlier communications from an examiner may be directed to Michael Thomas Grispo at (571) 272-0090. The examiner normally can be reached Mon-Fri from 8:00 AM to 5:30 PM.
To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek can be reached at (571) 272-9047.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. Patent submissions may be filed and managed in Patent Center: https://patentcenter.uspto.gov. Information about Patent Center is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions. Assistance from a USPTO Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.G./Examiner, Art Unit 1631
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631